                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

         Plaintiff,

vs.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,                 CASE NO.: 3:17-cv-1054-TJC-JRK

        Defendant.
___________________________________/
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,

         Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN
JACQUES KLEMPF,

      Counterclaim Defendants.
___________________________________/

                      NOTICE OF WITHDRAWAL FROM CASE AND
                       REQUEST TO STOP ELECTRONIC NOTICE

         The undersigned, as co-counsel for Plaintiff/Counterclaim Defendants, Foodonics

International, Inc. and Kevin Jacques Klempf, hereby notifies the Court and the parties of the

withdrawal of Michael R. Santana, Esq, as attorney for Plaintiff/Counterclaim Defendants, and

states as follows:




#39257050 v1
       1.       Michael R. Santana has accepted an in-house position and will no longer be

affiliated with GrayRobinson, P.A. no later than February 21, 2020.

       2.       Plaintiff/Counterclaim Defendants remain represented in this action by S. Grier

Wells of GrayRobinson, P.A. and Daniel K. Bean and Andrew J. Steif of Abel Bean Law, PA

and all further communications or pleadings should be directed to them.

       3.       Accordingly, Michael R. Santana hereby gives notice of withdrawing from this

case effective the date of this filing and requests that electronic notices for this case be

discontinued.

       Dated this 21st day of February, 2020.

                                                /s/ Michael R. Santana
                                                MICHAEL R. SANTANA
                                                Florida Bar No.: 42124
                                                GrayRobinson, P.A.
                                                301 E. Pine Street, Suite 1400
                                                Post Office Box 3068
                                                Orlando, Florida 32802-3068
                                                (407) 843-8880 Telephone
                                                (407) 244-5690 Facsimile
                                                Michael.santana@gray-robinson.com
                                                Attorneys for Plaintiff/Counterclaim Defendants


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed and has been furnished
via electronic service to JAMES H. POST, ESQ., MICHAEL E. DEMONT and R.
CHRISTOPHER             DIX       (jpost@smithhulsey.com,         mdemont@smithhulsey.com,
cdix@smithhulsey.com), Smith Hulsey & Busey, 225 Water Street, Suite 1800, Jacksonville,
Florida 32202 (Attorneys for Defendant/Counterclaim Plaintiffs); DANIEL K. BEAN. ESQ. and
ANDREW J. STEIF, ESQ. (dbean@abelbeanlaw.com; asteif@abelbeanlaw.com), Abel Bean
Law P.A., 50 North Laura Street, Suite 2500, Jacksonville, Florida 32202 (Attorneys for
Plaintiff/Counterclaim Defendant Jacques Klempf).



                                                    /s/ Michael R. Santana



                                                2
